People v Mitchell (2015 NY Slip Op 02502)





People v Mitchell


2015 NY Slip Op 02502


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2012-07666
 (Ind. No. 1676/11)

[*1]The People of the State of New York, appellant, 
vLeodia Mitchell, respondent.


Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano and Edward S. Saslaw of counsel), for appellant.
Seymour W. James, Jr., New York, N.Y. (Allen Fallek of counsel), for respondent.

DECISION & ORDER
Appeal by the People from an order of the Supreme Court, Queens County (Lebowitz, J.), dated June 20, 2012, which, after a hearing, granted the defendant's motion to suppress physical evidence and his statements to law enforcement officials.
ORDERED that the order is affirmed.
Contrary to the People's contentions, the record supports the hearing court's finding that the building in which the defendant lived was a rooming house and that it was his home for purposes of Fourth Amendment analysis (see People v Garriga , 189 AD2d 236, 240-241; People v Lott , 102 AD2d 506, 510). Accordingly, the warrantless arrest of the defendant inside his home in the absence of exigent circumstances or consent constituted an unlawful arrest (see Payton v New York , 445 US 573). In light of the violation of the defendant's rights under Payton , the hearing court properly granted his motion to suppress physical evidence and his statements to law enforcement officials (see People v Harris , 77 NY2d 434, 437; People v Knapp , 52 NY2d 689, 697).
MASTRO, J.P., AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court